DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the objection to claim 3.  Accordingly the objection has been withdrawn.  
Applicant’s filing of the terminal disclaimer of 01/06/2022 has overcome the double patenting rejection over patent 10067255.  Accordingly the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4 allowed.
The claimed limitations "assembling the selected initial estimates of the refracted energy travel times of the seismic gather into bins of a travel time attribute cube with an at least three-dimensional binning according to dimensional spacing in a first horizontal x dimension, a second horizontal y dimension, and a source-receiver offset axis dimension of refracted energy common midpoint for refracted seismic wave travel during the survey" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Valero (2017/0176621), teaches most of the claim elements.  However it does not teach assembling the selected initial estimates of the refracted energy travel times of the seismic gather into bins of a travel time attribute cube with an 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645